Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          July 28, 2020




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

 STATE OF WASHINGTON,                                               No. 53417-7-II

                        Respondent,

        v.

 ADAM TERRY GROSS,                                            UNPUBLSHED OPINION

                        Appellant.



       LEE, C.J. — Adam T. Gross pleaded guilty to second degree malicious mischief and third

degree theft. Gross appeals his judgment and sentence, alleging it erroneously references the

incorrect statute for theft in the third degree. After Gross filed his appeal, the State moved to

correct the scrivener’s error in the judgment and sentence, and the superior court then corrected

Gross’s judgment and sentence. Gross’s appeal is moot because the relief requested has been

granted. Accordingly, we dismiss Gross’s appeal.

                                              FACTS

       On April 10, 2019, the State charged Gross with second degree malicious mischief (Count

1) and third degree theft (Count 2). Gross pleaded guilty, and the superior court sentenced him

directly thereafter. Gross’s judgment and sentence lists the statutes to which he pleaded guilty and

referenced third degree theft as RCW 9A.50.050 and RCW 9A.56.020. RCW 9A.50.050 is a civil
No. 53417-7-II



statute regarding damages for actions against a health care facility. RCW 9A.56.020 is a criminal

statute defining theft.

        Gross appealed, arguing that the reference to RCW 9A.50.050 was a scrivener’s error.

Gross requests that we remand to the superior court to strike any mention of RCW 9A.50.050.

        On December 13, 2019, the State moved this court to grant permission to the superior court

to correct the error. A commissioner of this court granted the motion, giving permission to the

superior court to enter a corrected judgment and sentence. The commissioner also ordered that

upon filing of the corrected judgment and sentence, the appellant must move to dismiss the appeal.

        The State then moved the superior court to correct the judgment and sentence by removing

mention of RCW 9A.50.050 and replacing it with RCW 9A.56.050. On January 3, 2020, the

superior court granted the State’s motion and issued a corrected judgment and sentence, replacing

RCW 9A.50.050 with RCW 9A.56.050 as the statute listed for the theft in the third degree

conviction.

                                            ANALYSIS

        The State argues that we should dismiss this appeal as moot because the superior court has

issued a corrected judgment and sentence with the correct statute listed. We agree.

        A case is basically moot if the court can no longer provide the relief sought or can no longer

provide effective relief. State v. Cruz, 189 Wash. 2d 588, 597, 404 P.3d 70 (2017); Josephinium

Associates v. Kahli, 111 Wash. App. 617, 622, 45 P.3d 627 (2002). Generally, a moot case will be

dismissed. Cruz, 189 Wash. 2d at 597.




                                                  2
No. 53417-7-II



       Here, we can no longer provide effective relief to Gross because the superior court has

corrected the judgment and sentence to reflect the correct statute, RCW 9A.56.050. This is the

relief Gross originally sought. Therefore, Gross’s appeal is moot because his requested relief has

been obtained. Accordingly, we dismiss Gross’s appeal.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                    Lee, C.J.
 We concur:



 Worswick, J.




 Maxa, J.




                                                3